                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE
                                WESTERN DIVISION


LATISHA JONES,                                  )
                                                )
       Petitioner,                              )         No. 2:19-cv-02304-TLP-tmp
                                                )
v.                                              )
                                                )
TRINITY MINTER,                                 )
                                                )
       Respondent.                              )


       ORDER DIRECTING RESPONDENT TO RESPOND TO THE PETITION
                  AND FILE THE STATE-COURT RECORD


       Petitioner Latisha Jones1 filed a pro se Petition for a Writ of Habeas Corpus under 28

U.S.C. § 2254 (“§ 2254 Petition”) on May 14, 2019. (ECF No. 1.) Petitioner paid the $5.00

filing fee. (ECF No. 3.) The Clerk shall record the Respondent as Trinity Minter, WTRC

Warden.

       The Clerk is DIRECTED to serve a copy of the § 2254 Petition and this Order on

Respondent and the Tennessee Attorney General and Reporter by certified mail pursuant to Rule

4 of the Rules Governing Section 2254 Cases in the United States District Courts.

       Respondent is ORDERED to file a response to the § 2254 Petition within twenty-eight

(28) days of service of the Amended § 2254 Petition. The answer shall include the complete

state-court record, organized and appropriately indexed, as required by Local Administrative

Order 2016-31. See 28 U.S.C. § 2254(b)(1). The answer shall also state whether the claim was




1
 Tennessee Department of Corrections prisoner number 325241, is incarcerated at the West
Tennessee State Penitentiary Site I, Women’s Therapeutic Residential Center (“WTRC”) in
Henning, Tennessee.
exhausted, in whole or in part, in state court and shall assert appropriate procedural defenses, if

any, for each claim. Where only a portion of a claim has been exhausted in state court, the

answer shall specify the aspects of the claim that were exhausted and the aspects of the claim

that are subject to procedural defenses. Where a merits analysis is appropriate, the answer shall:

(1) cite the state court ruling for an exhausted claim; (2) identify the clearly established Supreme

Court precedent governing the claim; and (3) respond to the petitioner’s argument that he is

entitled to habeas relief on the claim with appropriately reasoned legal and factual argument.

       Petitioner may, if she chooses, submit a reply to Respondent’s Answer or response within

twenty-eight (28) days of service. Petitioner may request an extension of time to reply if her

motion is filed on or before the due date of her response. The Court will address the merits of

the § 2254 Petition, or of any motion filed by Respondent, after the expiration of the time to

reply, as extended.

       SO ORDERED, this 15th day of May, 2019.

                                                       s/Thomas L. Parker
                                                      THOMAS L. PARKER
                                                      UNITED STATES DISTRICT JUDGE




                                                      2
